  

Case 1:20-mc-00506-AT Document3 Filed 12/f

DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT] DOC # —
THE SOUTHERN DISTRICT OF NEW |] DATE FILED: __ 12/7/2020

 

UNITED STATES OF AMERICA,

Plamtiff,
Vv. 1:20-mc-506
KEWANEE OIL COMPANY, (Original Civil Action No. 72 Civil 369)
Defendant.

 

 

ORDER TERMINATING FINAL JUDGMENT

The Court having received the motion of plamtiff United States of America for
termmation of the final judgment entered in the above-captioned case, and the Court having
considered all papers filed m connection with this motion, and the Court fnnding that it is

appropriate to termmate the final judgment, it is

ORDERED, ADJUDGED, AND DECREED:
That said final judgment is hereby terminated.

SO ORDERED.
Dated: December 7, 2020 Z

New York, New York ANALISA TORRES
United States District Judge
